Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-18-00313-CR

                                     Jason Lee SALINAS,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 365th Judicial District Court, Dimmit County, Texas
                           Trial Court No. 14-08-02923-DCRAJA
                      Honorable Amado J. Abascal, III, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

        In accordance with this court’s memorandum opinion of this date, we (1) MODIFY the
trial court’s judgment revoking community supervision to delete the assessment of $340 in court
costs and to assess no court costs; (2) AFFIRM the judgment revoking community supervision AS
MODIFIED; and (3) GRANT counsel’s motion to withdraw.

        Additionally, we ORDER the trial court clerk to prepare and file an amended bill of costs
deleting the assessment of $45.00 for the preparation of the clerk’s record in this appeal.

       SIGNED February 13, 2019.


                                                _____________________________
                                                Irene Rios, Justice